           Case 1:21-cr-00198-TSC Document 30 Filed 05/07/21 Page 1 of 8




              IN THE UNITED STATES DISTRICT COURT FOR THE
                         DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,                                 )
                                                          )
v.                                                        )
                                                          ) CRIM NO. 21-CR-198-TSC
TROY ANTHONY SMOCKS,                                      ) Judge: Chutkan
                                                          )
                Defendant.                                )


 MOTION FOR LEAVE TO FILE DOCUMENT AND REOPEN HEARING
               ON THE MOTION TO DISMISS
         FOR VIOLATION OF THE SPEEDY TRIAL ACT

        COMES NOW Troy Anthony Smocks, by and through counsel, and moves

to file the following exhibits in support of his pending motion to dismiss for

violation of the Speedy Trial Act. Mr. Smocks would further request the reopening

of the hearing in this matter to provide an opportunity for presentation of actual

evidence rather than the hearsay allegations made by the government. As reasons

therefor, Mr. Smocks states as follows:

         1.     On March 29, 2021, Mr. Smocks, through counsel, filed its Motion to

Dismiss for Violation of the Speedy Trial Act Violations (hereinafter “Motion to

Dismiss”).1




1 An Amended Motion to Dismiss was filed without objection on April 4, 2021. This amended motion made some
minor corrections to, but no substantive changes to the argument of, the original Motion to Dismiss.
                                                     1
          Case 1:21-cr-00198-TSC Document 30 Filed 05/07/21 Page 2 of 8




       2.     On April 12, 2021, the government filed its Opposition to the Motion

to Dismiss.

       3.     On April 13, 2021, the defense filed a Reply to the government’s

Opposition. As part of the Reply, the defense insisted that the government should

provide proof of its allegations for reasons for Mr. Smocks delays in transport,

rather than relying on hearsay representations or proffers by the government or its

witnesses. This included the government’s assertion regarding the weather

cancellation of the February 17, 2021, flight, as well as the medical condition that

caused Mr. Smocks to be excluded from the March 8, 2021, flight.

       4.     On May 14, 2021, this Honorable Court held a hearing on the Motion

to Dismiss. Arguments were made by both parties. No witness testimony or

additional evidence was provided at that time by either party, including no further

support of the reasons for the delay in transporting Mr. Smocks. The court took the

arguments by the parties under advisement and indicated it would be issuing a

ruling from chambers. A ruling has yet to be issued on the Motion to Dismiss.

     5.       As part of defendant’s argument, Mr. Smocks asserted, and now

reasserts, that the medical diagnosis that caused him from not being able to leave

on March 8, 2021, was used as an excuse to limit the number of inmates to be

transported. Mr. Smocks asserts that he was in good health on March 8, 2021, and

                                          2
          Case 1:21-cr-00198-TSC Document 30 Filed 05/07/21 Page 3 of 8




that it was common knowledge at the Grady County Jail that incorrect medical

diagnoses were provided to justify exclusion of prisoners on flights when there

were too many inmates to transport. Despite Mr. Smocks; insistence, the

government has not provided no actual proof (under seal or otherwise) that Mr.

Smocks did actually have a medical diagnosis that would exclude him from travel.

     6.      After the hearing, Mr. Smocks was able to obtain statements from

other inmates which additionally put the government’s hearsay assertions into

question. These statements are included as attachments hereto and incorporated

herein. They are all inmates who were at Grady County at the time Mr. Smocks

was there, and who are also currently housed in the DC Department of Corrections

(DOC). First, there is the statement of Peter Stager (Exhibit 1), who indicates that

when he was transported from Grady County Jail to the airfield, the bus was loaded

to capacity, which would support Mr. Smock’s argument that he was provided with

a false diagnosis of an illness so that he would be excluded from the flight. Second,

there is the statement of William Chrestman (Exhibit 2). Besides indicating the

substandard conditions at Grady County Jail, Mr. Chrestman also indicates that the

bus ride to the airfield had all the inmates “packed like sardines” which would

further support a claim of a false diagnosis for the purposes of excluding Mr.

Smocks from the flight. Third is the statement of Kyle Fitzsimmons (Exhibit 3),

                                          3
           Case 1:21-cr-00198-TSC Document 30 Filed 05/07/21 Page 4 of 8




also in DOC, who further confirms the full capacity of the Grady County bus. This

would similarly support Mr. Smocks’ assertions.

      7.      In addition to the statements, the defendant wishes to further

supplement the record with additional publicly available information. Specifically,

the defense would like to include the information obtained from the Will Rogers

World Airport (WRWA) website regarding cancellation of flights during relevant

time periods. Specifically, defendant directs the court’s attention to the WRWA

Winter Storm Updates – 2021Valentine’s/President’s Day, attached hereto as

Exhibit 4, and WRWA Winter Storm Updates February 16-17, 2021, attached

hereto as Exhibit 5. Each cover the information regarding flight information and

cancellations for days the government seeks to exclude in the Speedy Trial Act

calculation. As the court knows, the government seeks to exclude an extended

amount of time, from February 12-20, 2021, due to the statewide emergency that

was affecting flights in and out of the airport. However, as shown in Exhibits 4 &

5, the government’s claims of the complications caused by the snow are greatly

exaggerated. As the court can see from the supported documentation the following

outbound flights appear to have been cancelled, day by day:

      February 12, 2021: No flights cancelled (see Exhibit 4 at 4-5)

      February 13, 2021: Some flights cancelled (see Exhibit 4 at 3)

                                           4
           Case 1:21-cr-00198-TSC Document 30 Filed 05/07/21 Page 5 of 8




      February 14, 2021: “A majority of flights cancelled” (see Exhibit 4 at
      2-3)

      February 15, 2021: “Airlines were able to recover a bit on [February
      15, 2021]” (see Exhibit 4 at 1)

      February 16, 2021: [C]ancellations are disrupting air travel…
      [February 16, 2021] evening and [February 17,2021] morning” (see
      Exhibit 5 at 2)

      February 17, 2021: “[A]nother round of cancellations will slow air
      travel…Airlines plan to bring in aircraft to resume flights and recover
      some of their operations starting late morning and mid-day” (see
      Exhibit 5 at 1-2)

      February 18: “Four carriers at WRWA were able to get early flights
      out this morning before 9am, a good step toward helping them recover
      from the successive snow storms[.]” (See Exhibit 5 at 1)


Of significant note, furthermore, is the lack of any updates for two dates the

government wishes to claim, namely February 19 and 20, 2020. In fact, there is no

other update of any kind on the web page until May of 2021. The web page and the

referenced updates provided as Exhibits 4 and 5 can be accessed at WRWA’s

website at https://flyokc.com/news-press.

      8.      For the reasons stated above, the defense reiterates the fact that the

government should not be permitted to exclude all the dates they have requested.

The defense submits that should the court to exclude some time, it should be

limited to the one date of February 17, 2021, the date of the scheduled flight (if it

                                           5
              Case 1:21-cr-00198-TSC Document 30 Filed 05/07/21 Page 6 of 8




indeed was actually had to be cancelled due to weather), as there were flights

resumed the day of and even the next day. Further, there was no indication of delay

for any day after February 19, 2021 onward, which should exclude February 19

and 20 from the government’s exclusion arguments.2 Because of these apparent

overstatements of what time should be excluded, and the uncertainty as to whether

the flight was indeed cancelled, given the fact that there were flights that went out

later on that same day, the government should be required to provide affirmative

proof of cancellation rather than sole hearsay.3 Regardless of what dates may or

may not be excluded, the defense reiterates that government should be required to

provide definitive proof that the February 17, 2021 flight was indeed cancelled,

rather than simply delayed.

         9.       If the court intends to rely on the government’s hearsay assertions as

to the flight delay and alleged medical diagnosis which excluded him from a flight

to make its findings, then Mr. Smocks respectfully asks for the court to reopen its

hearing in order to obtain actual evidence of the hearsay allegations. Specifically,

Mr. Smocks would ask for the opportunity to subpoena the records of Grady



2 The defense would also argue that there is no indication that any affirmative steps were taken to avoid the
problems that may have been caused by the weather, which would provide further reason the court should not
exclude any time from February 12 to February 16, 2021.
3 As it is the understanding that this information is of a sensitive nature, the defense does not have a way to access
that information. Accordingly, the government should be required to provide it to the court. The defense has no
objection to including that information under seal if necessary,
                                                           6
            Case 1:21-cr-00198-TSC Document 30 Filed 05/07/21 Page 7 of 8




County to have actual confirmation of Mr. Smocks’ alleged medical diagnosis,

which he denies. Indeed, if it turns out that Mr. Smocks did not have the diagnosis

that is alleged, then there clearly would be more than sufficient days to support a

dismissal under the Speedy Trial Act.4 In addition, Mr. Smocks has currently

requested, and is still awaiting, medical results from the DC DOC which would

show that Mr. Smocks did not have the medical diagnosis alleged by the

government, further proving he did not have the diagnosis to begin with.

         WHEREFORE, for the reasons and arguments made above, Defendant Troy

Anthony Smocks prays that the grant leave to file the attached Exhibits as evidence

and, if needed, reopen the hearing for the purposes of including additional

evidence.




4 To the defense’s understanding, the government has not made an effort to confirm the defense’s assertions that
there was no excluding medical diagnosis. While understanding that it appears that the US Attorney’s Office is
potentially relying on hearsay (and probably double hearsay) for this assertion, it could be argued that depending on
how the information was provided, it might have been Brady. See, e.g., Biles v. United States, 101 A.3d 1012, 1020
(D.C. 2014)(suggesting "a broad formulation of the government’s Brady obligation that would reach the kind of
evidence 'that would suggest to any prosecutor that the defense would want to know about it’”)
                                                          7
      Case 1:21-cr-00198-TSC Document 30 Filed 05/07/21 Page 8 of 8




                                     Respectfully submitted,

                                     TROY ANTHONY SMOCKS
                                     By Counsel


                                        /s/ John L. Machado
                                     John L. Machado, Esq.
                                     Bar No. 449961
                                     Counsel for Troy Anthony Smocks
                                     503 D Street, N.W., Suite 310
                                     Washington, DC 20001
                                     Telephone: (703) 989-0840
                                     E-mail: johnlmachado@gmail.com

                             Certificate of Service

 I hereby certify that a true copy of the foregoing was electronically filed with
     the Clerk of the Court using the CM/ECF system this 7th day of May,
2021, which will send a notification of such filing (NEF) to the following to all
                                 counsel of record.


       /s/John L. Machado
    John L. Machado, Esq.
    Bar Number 449961
    Attorney for Troy Anthony Smocks
    Law Office of John Machado
    503 D Street NW, Suite 310
    Washington, D.C. 20001
    Telephone (703)989-0840
    Email: johnlmachado@gmail.com




                                        8
